Citation Nr: 1412456	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-37 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating due to individual unemployability caused by a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and S. C.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1970 and from February 1976 to June 1977.  He had service in the Republic of Vietnam, where his awards and decorations included the Combat Action Ribbon.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 RO rating decision.  

In August 2013, during the course of the appeal, the Veteran had a video conference with the Acting Veterans Law Judge whose signature appears at the end of this determination.  

After reviewing the record, the Board finds that additional development of the record is warranted prior further appellate consideration.  At his August 2013 video conference, the Veteran testified that he was unemployable due to his PTSD.  Such testimony raises the issue of entitlement to a TDIU.  That claim has not yet been considered by the RO, and it would be premature for the Board to do so prior to the RO, as such action could result in prejudice to the Veteran's claim. Therefore, the claim of entitlement to a TDIU is addressed in the REMAND portion of the decision below. Also addressed in the remand is the need for further development with respect to the issue of entitlement to an increased rating for PTSD.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. for the actions noted below.  The VA will notify the appellant if further action is required.



REMAND

1.  The RO must notify the Veteran of the VA's duty to assist him in the development of his claim of entitlement to a TDIU.  

2.  During his August 2013 video conference, the Veteran testified that he received treatment for PTSD at the Dallas VA Medical Center (MC) and through the VA Outpatient Clinic in Fort Worth.  The report of his April 2011 VA psychiatric examination confirms such treatment.  However, the evidence on file only shows treatment at the Dallas VAMC from August to December 2009.  

The RO must ask the Veteran for the names and addresses of all of the health care providers (VA and non-VA) who treated him and all of the health care facilities (VA and non-VA) where he has been treated for PTSD from the time of his VA examination in May 2008 through July 2009 and since January 2010.  

Then, the RO must request the records of the Veteran's treatment DIRECTLY from the health care providers and medical facilities identified by the Veteran.  This must include, but is not limited to, a request for records reflecting the Veteran's treatment since February 2008 at the Fort Worth VA outpatient clinic.  Such records may include, but are not limited to, records of office visits, consultation reports, hospital discharge summaries, daily clinical records, doctors' notes, nurses' notes, progress reports, reports of laboratory testing, and prescription records.  

If the requested records are held by an entity affiliated with the federal government, the RO's efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal entity from whom they are sought.  

If the requested records are not held by an entity affiliated with the federal government, and the requested records are unavailable, the RO must notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(e) (2013).  

A failure to respond or a negative reply to any request must be noted in writing by the RO and associated with the claims folder.  

3.  When the actions requested in parts 1 and 2 have been completed, the RO must schedule the Veteran for a psychiatric examination to determine the severity of his service connected PTSD.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  

The RO must make the claims folder and a copy of this remand available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

The examiner must identify the elements supporting the diagnosis of PTSD.  
The examiner must report the effects of PTSD on the Veteran's occupational and social functioning, e.g.:  

a.  occupational and social impairment with reduced reliability and productivity due to such symptoms as:  a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

b.  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships;

c.  symptoms such as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In assessing the level of occupational impairment, the examiner must assign the Veteran a Global Assessment of Functioning score (GAF) and explain the significance of that score.  

The examiner must also state whether the Veteran's PTSD precludes him from securing and maintaining all forms of substantially gainful occupations from heavy manual labor through sedentary employment.  

PLEASE NOTE:  Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides, i.e. a living wage.  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  

Any consideration as to whether the veteran is unemployable is a subjective one, that is, one that is based upon the veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person. 

4.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a scheduled VA examination, without good cause, may include denial of the claim.  

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

5.  When the actions requested in parts 1, 2, and 3 have been completed, the RO must undertake any other indicated development.  Then, the RO must adjudicate the issue of entitlement to a TDIU.  The RO must readjudicate the issue of entitlement to an initial compensable rating for bilateral tinea pedis with onychomycosis, effective February 10, 2005.   

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


